


NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.




EASTGATE BIOTECH CORP.




COMMON STOCK PURCHASE WARRANT




Holder: OMAR AHMAD

Certificate Number: 120-12A

Original Issue Date:  July 20, 2018




No. of Shares Subject to Warrant: 18,000,000




Exercise Price Per Share: TBD




Expiration Time: 5:00 p.m., New York time,

on July 20,  2021




Eastgate Biotech Corp., a Nevada corporation (the “Company”), hereby certifies
that, for value received, the Initial Holder shown above, or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to the number of shares of its common stock, par value $0.01 per share (the
“Common Stock”),  shown above (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at the exercise price shown above (as may be
adjusted from time to time as provided herein, the “Exercise Price”), at any
time and from time to time on or original issue date indicated above (the
“Original Issue Date”) and through and including the expiration time shown above
(the “Expiration Time”), and subject to the following terms and conditions:




This Warrant is being issued pursuant to a Loan Agreement, ratified by the Board
Resolution dated May  1, 2018 (the “LA”), by and between the Company, the
Initial Holder and the other parties thereto.




1.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the LA.




2.             List of Warrant Holders.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder (which shall include the
Initial Holder or, as the case may be, any registered assignee to which this
Warrant is permissibly assigned hereunder from time to time).  The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.





1




3.             List of Transfers; Restrictions on Transfer. The Company shall
register any transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein. Upon any such registration or transfer, a new Warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
 The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant.




4.             Exercise and Duration of Warrant.




(a)          All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by Sections 4 and 10  of this Warrant
at any time and from time to time on or after the Original Issue Date and
through and including the Expiration Time. Subject to Section 11 hereof, at the
Expiration Time, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value and this Warrant shall be terminated and
shall no longer be outstanding.




(b)          The Holder may exercise this Warrant by delivering to the Company:
(i) completed and duly signed facsimile copy of the exercise notice, in the form
attached hereto (the “Exercise Notice”), and, unless electing to exercise
pursuant to the cashless exercise procedure specified in Section 4(c), (ii)
payment by wire transfer of immediately available funds to an account designated
by the Company of the Exercise Price for the number of Warrant Shares as to
which this Warrant is being exercised.  The date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.”  Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) trading days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases; provided that the records of the Company, absent
manifest error, will be conclusive with respect to the number of Warrant Shares
purchasable from time to time hereunder. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.




(c)           The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of this Warrant pursuant to the terms
hereof.  








2




(d)

Under no circumstances will the Company be required to net cash settle the
Warrants, the exercise of the Warrants or the Common Stock issuable upon the
exercise of the Warrants.

(e)

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, to the extent that after giving
effect to such exercise, the Holder (together with such Holder’s affiliates)
would beneficially own in excess of 4.99% of the shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by such Holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such Holder and its
affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such person
and its affiliates (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this paragraph, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended. To the extent that the limitation contained in this
Section 4(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliate) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Exercise Notice shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliate) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of the determination. For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company's most recent Form 10-K, Form 10-Q, Current
Report on Form 8-K or other public filing with the Securities and Exchange
Commission, as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company setting forth the number of
shares of Common Stock outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Warrant, by the Holder
and its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 5(e) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.




5.            Delivery of Warrant Shares.




(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three (3) Trading Days after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, which certificate shall include
the appropriate restrictive legends.  “Trading Day” shall mean a date on which
the Company’s


3

 

Common Stock trades on its principal trading market.  The Holder, or any Person
permissibly so designated by the Holder to receive Warrant Shares, shall be
deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date. The Warrant Shares constitute restricted or control securities
and the Holder, by exercising, agrees not to resell them except in compliance
with all applicable securities laws.




(b)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.




(c)           If the Company fails to cause its transfer agent to transmit to
the Holder a certificate or the certificates (either physical or electronic)
representing the Warrant Shares pursuant to the terms hereof by applicable
delivery date, then, the Holder will have the right to rescind such exercise.




6.             Charges, Taxes and Expenses. Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.




7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.  




8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise

 

4


 

unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares that are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (taking into account the adjustments and
restrictions of Section 9). The Company covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.




9.             Certain Adjustments to Exercise Price.  The Exercise Price and
number of Warrant Shares issuable upon exercise of this Warrant are subject to
adjustment from time to time as set forth in this Section 9.







(a)       Merger Sale, Reclassification, etc. In case of any: (i) consolidation
or merger (including a merger in which the Company is the surviving entity),
(ii) sale or other disposition of all or substantially all of the Company’s
assets or distribution of property to shareholders (other than distributions
payable out of earnings or retained earnings), or reclassification, change or
conversion of the outstanding securities of the Company or of any reorganization
of the Company (or any other corporation the stock or securities of which are at
the time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Holder of this Warrant, upon the exercise hereof at any time thereafter shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consolidation, merger, sale or
other disposition, reclassification, change, conversion or reorganization, the
stock or other securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto.






(b)         Other Events.  In the event that the Company (or any Subsidiary
thereof) shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 9 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the number of Warrant Shares (if applicable) so as to protect the rights of
the Holder; provided, however, that no such adjustment pursuant to this
paragraph will change the Exercise Price or decrease the number of Warrant
Shares as otherwise determined pursuant to this Section 9.




10.           No Fractional Shares.  No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the closing price of one Warrant Share as
reported by the applicable Trading Market on the Exercise Date.




11.          Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be
delivered in accordance with the procedures set forth in the LA.








5




12.          Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent.  Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.




13.           Miscellaneous.




(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder, or their successors and
assigns.




(b)           Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Warrant (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the County of
New York, New York.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the County of
New York, New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Warrant, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.




(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.




(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

6







(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.




(f)           No provision hereof, in the absence of any affirmative action by
Holder to exercise this Warrant to purchase Warrant Shares, and no enumeration
herein of the rights or privileges of Holder, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.







IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.







EASTGATE BIOTECH CORP.




  

  

By:




  

Name: Anna Gluskin

  

Title:   CEO




  





7




EASTGATE BIOTECH CORP.




EXERCISE NOTICE




RE: Warrant Certificate Number: 120-12A




Ladies and Gentlemen:




(1)           The undersigned hereby elects to exercise the above-referenced
Warrant with respect to __________________________ shares of Common Stock.
 Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.




(2)           Payment shall take the form of (check applicable box):




[__]  in lawful money of the United States; or







(3)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder the number of Warrant Shares determined in accordance with the terms of
the Warrant.




Dated:

  

  

HOLDER:

  

  

  

  

  

  

  

  

OMAR AHMAD

  

  

  

  

  

By:

  

  

  

  

  

  

  

Title:

  




  





8




EASTGATE BIOTECH CORP.




FORM OF ASSIGNMENT

To be completed and signed only upon transfer of Warrant




RE: Warrant Certificate Number: 120-12A







FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________ the right represented by the within Warrant to purchase
_________________ shares of Common Stock to which the within Warrant relates and
appoints __________________ attorney to transfer said right on the books of the
Company with full power of substitution in the premises.




Dated:

  

  

TRANSFEROR:

  

  

  

  

  

  

  

  

Print name

  

  

  

  

  

By:

  

  

  

  

  

  

  

Title:

  

  

  

  

  

  

  

TRANSFEREE:

  

  

  

  

  

  

  

  

Print name

  

  

  

  

  

By:

  

  

  

  

  

  

  

Title:

  

WITNESS:

  

  

  

  

  

Address of Transferee:

  

  

  

  

Print name

  

  

  

  

  

  

  

  

  




  




  














9